Citation Nr: 1338160	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  03-32 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for optic retinopathy of the right eye (right eye disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran served on active duty from February 1982 to August 2002. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in part, granted service connection for optic neuropathy of the right eye and assigned a zero percent (noncompensable) disability rating as of September 1, 2002. 

A subsequent rating decision in January 2012 granted an increased disability rating of 10 percent for optic neuropathy of the right eye, with an effective date of November 7, 2011.  In June 2012, the Board granted a 10 percent rating for right eye optic neuropathy for the entire timeframe on appeal, and remanded the issue of whether an increase beyond 10 percent was warranted.  Inasmuch as higher ratings for the disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized this issue as reflected on the title page.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2013, the Board denied the issues of entitlement to increased ratings for the left knee disability, and once again remanded the issue of entitlement to an increased rating for the eye disability, as the June 2012 remand order had not been complied with.  The issue is now before the Board again.


FINDING OF FACT

For the appeal period, the Veteran's right eye disability was not manifested by corrected vision of 20/70 in one eye and 20/50 in the other eye, or 20/200 in one eye and 20/40 in the other eye, nor field vision impairment, unilaterally, with concentric contraction limited to 15 degrees but not to 5 degrees.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for optic retinopathy of the right eye (right eye disability) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14 (2012); 38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In an August 2007 letter, the RO letter explained what information and evidence was needed to substantiate a claim for higher initial ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The August 2007 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the August 2007 letter, and opportunity for the Veteran to respond, the August 2013 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of August 2002, September 2010 and August 2013 VA examinations.  The examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  As such, the Board finds that the August 2002, September 2010 and August 2013 VA examination reports are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2012).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran currently in receipt of a 10 percent disability rating for a right eye disability under Diagnostic Code 6080.

The Board notes that during the pendency of the appeal, rating criteria for diseases of the eye were amended effective December 10, 2008, and are applied to all applications for benefits received by VA on or after December 10, 2008.  73 Fed. Reg. 66550 (Nov. 10, 2008).  Nevertheless, as the Veteran filed his claim prior to December 10, 2008, the appeal will be considered under the prior rating criteria.  73 Fed. Reg. 66543 (Nov. 10, 2008).  The Board notes for clarity, however, that the December 2008 amendments included a rearrangement of some substantive criteria including that for Diagnostic Codes 6009 and 6080, which ultimately eliminated 38 C.F.R. § 4.84a (2007).  The current versions of Diagnostic Codes 6009 and 6080 are located in 38 C.F.R. § 4.79 (2012).

Chronic diseases of the eye are rated under Diagnostic Codes 6000 through 6009, based on for impairment of visual acuity or loss of field of vision, pain, rest-requirements, or episodic incapacity.  A minimum rating of 10 percent is to be assigned during active pathology.  38 C.F.R. § 4.84a, Diagnostic Codes 6000-6009. 

Ratings for impairment of visual acuity are found in Diagnostic Codes 6061 through 6079, which provide a chart wherein the visual acuity in one eye is compared to the visual acuity in the other eye to achieve the bilateral rating.  38 C.F.R. § 4.84a, Diagnostic Codes 6061- 6079, Table V. 

Visual acuity is rated based on best distant vision obtainable after correction by eyeglasses.  38 C.F.R. § 4.75.  Loss of vision is rated pursuant to Diagnostic Codes 6061-6079.  38 C.F.R. § 4.84a.  A compensable disability rating for loss of visual acuity requires that corrected vision be 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.84a, Diagnostic Codes 6063-6078 (2008). 

Where only one eye is service-connected, as here, the visual acuity in the nonservice-connected eye is considered normal (20/40 or better), unless there is blindness in that eye.  Villano v. Brown, 10 Vet. App. 248 (1997); see also 1160(a) (1); 38 C.F.R. §§ 3.383, 4.14, 4.78 (2008).  The Veteran's left eye is not service connected, and he is not blind in that eye; therefore his left eye is considered normal for rating purposes.

A 10 percent disability rating is warranted for visual acuity where the vision is 20/50 in one eye and 20/50 in the other eye; or where vision is 20/40 in one eye and 20/50 in the other; or where vision is 20/70 in one and 20/40 in the other.  Diagnostic Codes 6078, 6079. 

A 20 percent disability rating is warranted for visual acuity where the vision is 20/70 in one eye and 20/50 in the other; or where vision is 20/100 in one eye and 20/50 in the other; or where vision is 20/200 in one and 20/40 in the other; or where vision is 15/200 in one eye and 20/40 in the other.  Diagnostic Codes 6077, 6078. 

Ratings for impairment of field vision are evaluated from 10 to 30 percent under Diagnostic Codes 6080 and 6081.  A disability rating in excess of 10 percent under Diagnostic Code 6080 requires (a) concentric contraction of visual field to 60 degrees, but not to 45 degrees, bilaterally; (b) concentric contraction of visual field to 45 degrees, but not to 30 degrees, bilaterally; (c) concentric contraction of visual field to 30 degrees, but not to 15 degrees, bilaterally; (d) concentric contraction of visual field to 15 degrees, but not to 5 degrees unilaterally or bilaterally; (e) concentric contraction of visual field to 5 degrees unilaterally or bilaterally; (f) loss of nasal half of visual field, bilaterally; or (g) loss of temporal half of visual field, bilaterally. 

Regarding the determination of field loss, the extent of contraction of visual field in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in table III of VA's Rating Schedule for determining average concentric contraction of visual fields.  The degrees lost are then added together to determine total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field. The difference divided by eight represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008).

The normal visual field extent at the 8 principal meridians is 85 degrees temporally, 85 degrees down temporally, 65 degrees down, 50 degrees down nasally, 60 degrees nasally, 55 degrees up nasally, 45 degrees up and 55 degrees up temporally. The normal total is 500 degrees.  Id. at Table III.

Factual Background and Analysis

On August 2002 VA examination, the Veteran reported that his vision was slightly darker in his right eye and his peripheral vision was slightly more constricted in that eye since a bout of sinusitis in 2001, which worsened after a car accident with airbag deployment.  He had been evaluated at that time with a visual field test that was read as normal.  Physical examination showed his best-corrected visual acuity to be 20/20 in both eyes for both distance and near vision.  The remainder of the eye examination was normal.  The examiner noted that the Veteran's description was suggestive of mild optic neuropathy in the right eye, possibly related to trauma from sinusitis or an automobile accident in August 2001.  The examiner noted that testing for neuropathy was complicated by the Veteran's congenital color blindness, because color vision is a subtle reflection of optic nerve function.  A Goldmann visual field test showed a slight constriction in the right compared to the left eye. 

In a written statement submitted in July 2010, the Veteran reported that he continued to have a reduced field of vision in his right eye which increased in severity during monthly pain flare-ups of his maxillary sinusitis just below his right eye.  He said that this reduced field of vision plus the "tinted" view from his right eye had gradually increased in severity over the years.

On September 2010 VA examination, the Veteran reported that his vision in his right eye was a little cloudy, as if he were looking through a veil.  On physical examination, his uncorrected distance vision was 20/200 in his right eye and 20/400 in his left eye; near vision was 20/20 in both eyes.  While there was a minimal constriction in the peripheral vision of the right visual field as compared to the left, the optometric examination was otherwise normal; no specific field vision findings were listed, however.  In an addendum to the report in June 2011, the examiner offered the opinion that the Veteran "has no substantial optic neuropathy" in his right eye.

In November 2011, the Veteran's treating optometrist completed a Disability Benefits Questionnaire regarding the Veteran's right eye disability.  The Veteran reported gradual worsening of his visual field loss over time, as well as congenital color blindness.  Uncorrected distance vision was noted to be 20/200 for the right eye and 10/200 for the left eye, with uncorrected near vision and corrected distance and near vision of 20/40 or better for both eyes.  Corrected visual acuity was 20/40 or better at distance and near in both eyes.  Physical examination was normal for both eyes, with the exception of a very mild contraction of the visual field by approximately 10 degrees in all directions in the right eye due to traumatic optic neuropathy.  Contraction of the right visual field was specifically recorded as follows: temporal, 75 degrees out of 85; down temporal, 75 out of 85; down, 55 out of 65; down nasal, 40 out of 50; nasal, 50 out of 60; up nasal, 45 out of 55; up, 35 out of 45; and up temporal, 45 out of 55.  Total remaining visual field for the right eye was 420, with an average contraction computed as 52 degrees.

Per the March 2013 Board remand instructions, the Veteran underwent a VA examination in August 2013.  The examiner determined that the Veteran had a diagnosis of optic neuropathy of the right eye that resulted from a motor accident.  His uncorrected visual acuity in the right eye was 20/200 at distance and 20/40 or better at near and in the left eye was 20/200 at distance and 20/40 or better at near.  Corrected visual acuity was 20/40 or better at distance and near in both eyes.  He did not have a difference equal to 2 or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  Pupils were round and reactive to light without afferent pupilary defect.  There was no anatomical loss, light perception only, extremely poor vision or blindness of either eye.  He did not have a corneal irregularity that resulted in severe irregular astigmatism.  He did not have diplopia (double vision).  Slit lamp and external eye evaluation revealed no defects in lids/lashes, conjunctiva, cornea, anterior chamber, iris and lens.  Right eye pressure was 19 and left eye pressure was 18.  Internal eye examination was normal bilaterally. 

Visual testing using Goldmann's equivalent III/4e target revealed contraction of a visual field but not loss of a visual field.  The Veteran did not have a scotoma and he did not have legal blindness in the better eye.  The Veteran had a visual defect of his right eye but did not have any scarring or disfigurement attributable to any eye condition.  During the past 12 months, he did not have any incapacitating episodes attributable to an eye condition and his eye condition did not impact his ability to work.  

The examiner noted that the Veteran had visual field constriction of the right greater than the left.  The current visual fields had more constriction on the right eye as opposed to the November 2011 examination.  The left eye showed constriction which was not related to the neuropathy of the right eye and did not have any cause for its constriction.  The Veteran's best corrected acuity was 20/20 at a distance and near on both eyes.

Contraction of the right visual field was specifically recorded as follows: temporal, 35 degrees out of 85; down temporal, 37 out of 85; down, 32 out of 65; down nasal, 50 out of 50; nasal, 29 out of 60; up nasal, 25 out of 55; up, 17 out of 45; and up temporal, 25 out of 55.  Total remaining visual field for the right eye was 225, with an average contraction computed as 34 degrees.

As noted above, the Veteran is not service-connected for left eye disability.  Accordingly, the Veteran's right eye disability will be rated under the assumption that vision in the left eye is 20/40 or better.  Under the older criteria, where only one eye is service-connected, and the Veteran is not rated as being blind in both eyes, the other eye is considered normal for rating purposes.  For rating, normal, in terms of central visual acuity means 20/40 vision.  38 C.F.R. § 4.84a, Table V; 38 C.F.R. § 3.383(a) (1).  Manifestations not resulting from the service-connected disability may not be used in establishing the service-connected rating.  38 C.F.R. § 4.14.  Central visual acuity is to be rated on the basis of corrected distance vision with central fixation, even if a central scotoma is present.  38 C.F.R. § 4.76.

Based on a review of the evidence, the Board finds that the severity of the Veteran's right eye disability does not support or closely approximate the criteria to warrant an initial evaluation in excess of the currently assigned 10 percent rating. 

In order to warrant a higher rating of 20 percent rating for loss of central visual acuity, the corrected vision must be 20/70 in one eye and 20/50 in the other eye, or 20/200 in one eye and 20/40 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6066- 6079.  During the course of this appeal, the Veteran's visual acuity never met this criteria.  The Veteran's loss of visual acuity, at its worst, was 20/20 at distant in the service-connected right eye and 20/40 at distant in the nonservice-connected left eye with the application of Villano, supra.   Therefore, because vision in one eye was not correctable to 20/70 when vision in the other eye was correctable to 20/50 and because vision in one eye was not correctable to 20/100 when vision in the other eye was correctable to 20/50 an initial rating in excess of 10 percent is not warranted.  Thus, under the criteria listed in the Diagnostic Codes 6061 through 6079, the Veteran's vision acuity is not severe enough to warrant a higher evaluation on the basis of impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6066- 6079, Table V (a compensable rating for central visual acuity impairment requires at least 20/50 in each eye).  Using the confirmed corrected visual acuity measurements in the claims file, no more than a 0 percent rating is warranted for loss of central visual acuity.  Consequently, the Board finds that a rating in excess of 10 percent for the right eye disability based on central visual acuity impairment is not warranted.  38 C.F.R. § 4.84a, Diagnostic Codes 6066- 6079, Table V.

The Veteran also does not warrant a rating in excess of 10 percent if rated for impairment of field of vision under Diagnostic Code 6080.  38 C.F.R. § 4.84a.  In order to support a higher rating of 20 percent rating based upon field vision impairment, unilaterally, the concentric contraction must be limited to 15 degrees but not to 5 degrees.  38 C.F.R. § 4.84a, Diagnostic Code 6080.  Here, the interpretation of the visual field tests do not indicate concentric contraction in that range for any of the measured meridians.

The Board finds that there is no medical basis for assignment of a higher rating based on impairment of central visual acuity or impairment of field vision.  Accordingly, there is no basis for the assignment of a schedular rating in excess of the currently assigned initial 10 percent rating for the right eye disability.  The Board concludes that the preponderance of the evidence is against an initial rating in excess of 10 percent for the right eye disability, and the claim for an increased rating is denied.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the competent evidence does not support a higher rating for his residuals of left eye injury, the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for this disability.  Thus, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected right eye disability.   See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2012). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for optic retinopathy of the right eye (right eye disability) is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


